Citation Nr: 1214332	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to initial evaluation in excess of 10 percent prior to December 9, 2009, and 30 percent thereafter for coronary artery disease (CAD); status post coronary artery bypass grafts, secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964 and from September 1965 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in July 2009 and October 2010.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that, prior to December 9, 2009, the Veteran's heart disorder was not productive of:  a workload less than 5 METs but not greater than 7 METs; cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or left ventricular dysfunction with an ejection fraction at or below 50 percent.  

2.  The preponderance of the evidence of record indicates that, from December 9, 2009, the Veteran's heart disorder was not productive of:  congestive heart failure in the past year; a workload of 5 METs or below which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction at or below 50 percent.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, for the Veteran's service-connected heart disorder, had not been met prior to December 9, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011). 

2.  From December 9, 2009, the criteria for a rating in excess of 30 percent, for the Veteran's service-connected heart disorder, have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by letters to the Veteran in June 2005, April 2006, and August 2010.  In these letters, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The letters also provided the Veteran with information regarding the assignment of disability ratings and effective dates in claims for service connection that are granted (as in this case).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  The Board notes, moreover, that the Veteran's claim has been readjudicated in June 2005, April 2006, and August 2010 Supplemental Statements of the Case (SSOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim for increase.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained relevant VA and private treatment records and examination reports.  

VA provided the Veteran with adequate VA cardiology examinations in January 2006, December 2009, and December 2010.  The Board notes that the latest examination was conducted over one year ago, and that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Nevertheless, the Board finds a fourth VA cardiology examination unnecessary here.  Neither the Veteran nor his representative alleges a worsening of the heart disorder since December 2010.  

The Board does, however, note an issue regarding the development of evidence in this matter.  In its October 2010 remand, the Board sought the report of an echocardiogram associated with the December 2009 VA compensation examination.  The Board requested that report in its effort to properly assess the Veteran's left ventricular ejection fraction.  38 C.F.R. § 4.104, Diagnostic Code 7005.  That report is still not included in the record.  However, the Board does not regard the noninclusion of the report as noncompliance with the October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with a previous remand).  That is because VA cardiologists note in VA treatment records (obtained pursuant to the October 2010 remand) the ejection fraction found in December 2009.  Moreover, the December 2010 VA examiner noted another echocardiogram conducted in November 2010, and noted its results to include the ejection fraction then found.  As these examiners are cardiologists, the Board finds their notations of the echocardiogram results - and the ejection fractions found - sufficient for purposes of rating the Veteran's heart disorder.  
 
For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim for Increased Rating

On March 28, 2005, the Veteran claimed service connection for a heart disorder due to his service-connected diabetes.  See 38 C.F.R. 3.310 (2011).  In the February 2006 rating decision on appeal, the RO granted the Veteran's claim, and assigned a disability rating of 10 percent effective the date of claim.  The Veteran appealed the assigned rating.  During the pendency of the appeal, in a June 2010 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective December 9, 2009.

In this decision, the Board must review the evidence of record, and must determine whether a rating in excess of 10 percent was warranted between March 28, 2005 and December 9, 2009, and whether a rating in excess of 30 percent has been warranted since then.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

The Veteran's heart disorder is rated under Diagnostic Code (DC) 7005 of 38 C.F.R. 
§ 4.104.  The rating formula for CAD under DC 7005 incorporates objective measurements of the level of physical activity, expressed numerically in METs, at which cardiac symptoms develop.  MET (one metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  See 38 C.F.R. § 4.104, Note 2.  METs are measured by means of a treadmill test, if possible.  Id.

Ratings of 10, 30, 60, and 100 percent are authorized under DC 7005.  As noted earlier, the Veteran had received a 10 percent rating prior to December 9, 2009, and has received a 30 percent rating since then.  As such, the Board will limit its analysis to whether higher ratings have been warranted here.

Under DC 7005, a 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

A 60 percent rating is warranted under DC 7005 where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The relevant evidence of record dated since the Veteran's claim on March 28, 2005 consists of private and VA treatment records and VA compensation examination reports dated in January 2006, December 2009, and December 2010.  For the reasons detailed below, the Board finds a rating in excess of 10 percent unwarranted prior to December 9, 2009, and finds a rating in excess of 30 percent unwarranted after December 9, 2009.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

	From March 2005 to December 2009

The relevant evidence dated prior to December 9, 2009 does not contain information that would warrant an increased rating during that period in excess of 10 percent.  

In a VA treatment record dated in August 2005, the Veteran denied chest pain and shortness of breath.  An examination of the Veteran's heart noted "regular rate and rhythm without murmur."   

The January 2006 VA report noted no angina or syncope, but noted dyspnea on mild exertion, weekly fatigue, and monthly dizziness.  The report noted myocardial infarction in April 2002.  But the report noted no congestive heart disease, noted a normal cardiac examination, an ejection fraction of 55 percent, a normal heart size by x-ray, and METs of 13.5.  

VA treatment records dated in June 2008 note an ejection fraction between 55 and 60 percent.  A VA treatment note dated in June 2009 indicates that the Veteran had undergone cardiac catheterization that month.  And an August 2009 VA treatment record notes "recurrent exertional angina."  This record notes that the June 2009 cardiac catheterization indicated "severe triple vessel CAD with total occlusion of all 3 native vessels with patency of 4 bypass grafts with ischemia in the territory of the small branches[.]"  This record further noted a 50 percent ejection fraction by ventriculopathy.  Nevertheless, the VA treatment records dated between the January 2006 examination and December 2009 indicate stable CAD.

In sum, none of the evidence between March 2005 and December 2009 shows congestive heart failure, a workload of greater than 5 METs but not greater than 7 METs, or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Although cardiology examination in June 2009 indicated an ejection fraction of 50 percent, the preponderance of the evidence indicates that that score is an outlier, as will be discussed further below.  38 C.F.R. § 4.104, Diagnostic Code 7005.  See also Alemany, supra.  

	From December 9, 2009
  
The relevant evidence dated since December 2009 consists of the December 2009 and December 2010 VA examination reports, and VA treatment records dated between December 2009 and October 2010.  

The December 2009 examiner noted no congestive heart failure, syncope, or fainting.  The examiner noted the Veteran's heart sounds as normal and regular.  The examiner found on x-ray no evidence of congestive heart failure or cardiomegaly.  But he noted the Veteran's complaints of chest pain on exertion on a daily basis, lightheadedness, dizziness, fatigue, palpitations "now and then," and dyspnea on exertion of climbing 5 to 7 flights of steps.  On observation, the examiner noted "exertional dyspnea" and therefore estimated the Veteran's METs.  See 38 C.F.R. § 4.104, Note (2) (where a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner may be used).  The examiner indicated that with his "long professional experience" he could fairly estimate the Veteran's METs at greater than 5 but less than 7.  The Board notes that this examiner did not note the Veteran's left ventricular ejection fraction.  Nevertheless, the RO used this report to increase the Veteran's disability rating to 30 percent effective the date of the exam.  

Following the Board's October 2010 remand seeking the ejection fraction measurement associated with the December 2009 examination, treatment records were included in the claims file which indicated that the ejection fraction was noted at 60 percent in the December 2009 examination.  Moreover, a January 2010 addendum report to the December 2009 examination report notes the specific findings of the echocardiogram of normal chamber size, normal function with ejection fraction of about 60%, aortic valve sclerosis with mild tricuspid regurgitation, and no masses, thrombus, or effusion.    

The Veteran's December 2010 VA cardiology examination produced similar results to the December 2009 examination.  The examiner again noted the Veteran's complaints of chest pain on exertion on a daily basis, lightheadedness, dizziness, fatigue, palpitations, and dyspnea on exertion.  And again, the examiner noted the Veteran's "exertional dyspnea" from moving around the examination room (so he did not order an exercise stress test).  See 38 C.F.R. § 4.104, Note (2).  He estimated the Veteran's METs at greater than 5 but less than 7.  He noted the Veteran's heart sounds as normal and regular.  On x-ray, he found no evidence of cardiomegaly.  And he found an ejection fraction of 63 percent.   

Hence, none of this evidence dated since December 9, 2009 indicates that the next-highest rating over 30 percent - 60 percent - should be assigned here.  The evidence does not show congestive heart failure, a workload of greater than 3 METS but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

In summary, the criteria for a rating in excess of 10 percent are not met prior to December 9, 2009, while the criteria for a rating in excess of 30 percent have not been met since December 9, 2009.  The Board notes again the ejection fraction score noted in June 2009 of 50 percent, which is among the criteria listed under DC 7005 for the assignment of a 60 percent evaluation.  However, a higher rating based on that isolated finding is unwarranted.  The evidence dated prior to June 2009, and since then, indicates ejection fraction scores well in excess of 50 percent.  Indeed, the preponderance of the evidence indicates that the Veteran's ejection fraction percentage was well above that figure during that time period.  See Alemany, supra.  The ejection fraction percentage noted in January 2006 was 55.  The ejection fraction percentage noted in June 2008 was between 55 and 60.  The ejection fraction percentage noted in December 2009 was 60 percent.  And the ejection fraction percentage noted in December 2010 was 63 percent.  As such, the Board cannot find that the record is at least in equipoise on the issue of whether the criteria for a 60 percent rating under DC 7005 was met during the appeal period.      


Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the code - under DC 7005 - addressed in this decision.  But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected heart disorder at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased rating for CAD, status post coronary artery bypass grafts, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


